DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
	Three (3) sheets of drawings were filed on November 16, 2018 and have been accepted by the examiner.
Specification
Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art of record, which is the most relevant prior art known, does not disclose or reasonably suggest:
The fire retardant and low smoke optical communication cable defined by claim 1, comprising: 
a cable jacket; 
a plurality of optical fiber subunits surrounded by the cable jacket, each optical fiber subunit comprising: 
a subunit jacket defining a subunit passage; and 
a plurality of tight buffered optical fibers located within the subunit passage, each optical fiber comprising: 
a glass core; and 
a polymer tight buffer coating surrounding the glass core, the polymer tight buffer coating having an outer diameter greater than 400 µm; 
wherein the cable jacket is formed from a halogen containing polymer material including a fire retardant material; 
wherein the polymer tight buffer coating of each optical fiber is formed from a halogen containing polymer material including a fire retardant material; and 
wherein each subunit jacket is formed from a non-halogen containing polymer material comprising a polyolefin base resin and at least one metal hydroxide fire retardant, wherein the at least one metal hydroxide fire retardant produces water in the presence of fire and/or heat; 
wherein the optical communication cable is plenum burn test rated as described in NFPA 262 utilizing the Steiner Tunnel burn test;
The optical communication cable defined by claim 12, comprising: 
an outer cable jacket including an outer surface defining the outermost surface of the cable; 
a plurality of optical fiber subunits surrounded by the outer cable jacket, each optical fiber subunit comprising: 
a subunit jacket defining a subunit passage; and 
a plurality of optical fibers located within the subunit passage, 
each optical fiber including an outer polymer buffer coating having an outer diameter of at least 400 µm; 
wherein the outer cable jacket is formed from a halogen containing polymer material including a fire retardant material; 
wherein the subunit jacket is formed from a polyolefin polymer material including a fire retardant material comprising at least one metal hydroxide fire retardant, 
wherein the at least one metal hydroxide fire retardant produces water in the presence of fire and/or heat; 
wherein the optical communication cable is plenum burn test rated as described in NFPA 262 utilizing the Steiner Tunnel burn test; or
The plenum rated, fire retardant and low smoke optical communication cable defined by claim 20, comprising: 
an outer cable jacket including an outer surface defining the outermost surface of the cable; 
a central strength member surrounded by the outer cable jacket, the central strength member comprising: 
a tensile strength element; and 
a polymer overcoat layer surrounding the tensile strength member; and 
a plurality of optical fiber subunits located around the central strength member within the outer cable jacket, each optical fiber subunit comprising: 
a subunit jacket defining a subunit passage; and 
a plurality of optical fibers located within the subunit passage, each optical fiber comprising: 
a glass core; and 
a polymer buffer coating surrounding the glass core and having an outer diameter greater than 400 µm; 
wherein the number of optical fiber subunits is at least three and the number of optical fibers in each subunit is at least two; 
wherein the outer cable jacket is formed from a polyvinylchloride material including a fire retardant material; 
wherein the polymer buffer coating is formed from a polyethylene material including a fire retardant material; 
wherein the subunit jacket is formed from a polyethylene material including a fire retardant material comprising at least one metal oxide fire retardant; 
wherein the polymer overcoat layer is formed from a polyvinylchloride material including a fire retardant material; 
wherein the optical communication cable is plenum burn test rated as described in NFPA 262 utilizing the Steiner Tunnel burn test.
Claims 2-11 depend from claim 1 and claims 13-19 depend from claim 12.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE R CONNELLY whose telephone number is (571)272-2345.  The examiner can normally be reached on Monday-Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE R CONNELLY/Primary Examiner, Art Unit 2874